PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                  ______

                   No. 13-3868
                     ______

           FRANCIS X. DOUGHERTY

                        v.

    SCHOOL DISTRICT OF PHILADELPHIA;
 LEROY D. NUNERY, II; ESTELLE G. MATTHEWS;
PHILADELPHIA SCHOOL REFORM COMMISSION;
  ROBERT L. ARCHIE, JR.; DENISE MCGREGOR
  ARMBRISTER; JOHNNY IRIZARRY; JOSEPH A.
    DWORETZKY; ANTHONY ANTOGNOLI,
PERSONAL REPRESENTATIVE OF THE ESTATE OF
     ARLENE ACKERMAN; JOHN L. BYARS

             Leroy D. Nunery, II, Estelle G. Matthews,
            Anthony Antognoli, Personal Representative
               of the Estate of Arlene Ackerman,

                                     Appellants
                     ______

    On Appeal from United States District Court
      for the Eastern District of Pennsylvania
           (E.D. Pa. No. 2-12-cv-01001)
    District Judge: Honorable Juan R. Sanchez
                         ______

               Argued September 9, 2014
   Before: FISHER, JORDAN and HARDIMAN, Circuit
                       Judges.

               (Filed: November 21, 2014 )

Bacardi L. Jackson, Esq.
Carl E. Jones, Jr., Esq.
Joe H. Tucker, Jr., Esq.
Corey M. Osborn, Esq.
Tucker Law Group
1617 John F. Kennedy Boulevard
Suite 1700
Philadelphia, PA 19103

Christopher A. Lewis, Esq.
Will J. Rosenzweig, Esq. ARGUED
Blank Rome
130 North 18th Street
One Logan Square
Philadelphia, PA 19103

            (Counsel for Appellants)

Alice W. Ballard, Esq.
Suite 2135
123 South Broad Street
Philadelphia, PA 19109




                            2
Lisa A. Mathewson, Esq. ARGUED
Suite 810
123 South Broad Street
Philadelphia, PA 19109

              (Counsel for Appellees)
                           ______

                OPINION OF THE COURT
                        ______

FISHER, Circuit Judge.

       Appellee Francis X. Dougherty, a former employee
with the School District of Philadelphia, was terminated after
publicly disclosing the alleged misconduct of the School
District’s Superintendent in steering a prime contract to a
minority-owned business. Dougherty filed suit in the United
States District Court for the Eastern District of Pennsylvania,
alleging First Amendment retaliation and violations of the
Pennsylvania Whistleblower Law. Appellants challenge the
District Court’s denial of their motions for summary
judgment on the basis of qualified immunity. We will affirm.

                             I.
                            A.
       Francis X. Dougherty previously served as the Deputy
Chief Business Officer for Operations and Acting Chief of
Operations for the Office of the Deputy Superintendent
within the School District of Philadelphia. In this role,
Dougherty was accountable for the School District’s
operational departments, including the Office of Capital
Programs (“OCP”). OCP developed projects and solicited




                              3
bids for all capital works within the School District, subject to
the School Reform Commission’s (“SRC”) approval.
Dougherty reported to Deputy Superintendent Dr. Leroy
Nunery, who in turn reported to Superintendent Dr. Arlene
Ackerman.
        On September 2, 2010, Dr. Ackerman directed OCP to
install new security cameras across the School District’s
nineteen “persistently dangerous” schools. Dougherty was
instructed to lead the procurement process, which was to be
completed within 30 to 60 days. Due to the short time frame,
OCP could not utilize its usual competitive bidding process.
Therefore, pursuant to School District policy, OCP was
required to select a pre-qualified contractor, i.e., a contractor
with an existing contract with the School District or another
state agency that was obtained through a competitive bid.
Dougherty and his team identified Security and Data
Technologies, Inc. (“SDT”) as one such contractor.
        After Dougherty’s team prepared a proposal and drew
up an implementation plan with SDT for the camera project,
Dougherty submitted a completed resolution to Dr. Nunery
for review.       Pursuant to School District policy, the
Superintendent is required to approve the resolution before it
is presented to the SRC for consideration and final approval.
In this instance, Dougherty did not receive a response from
either Dr. Nunery or Dr. Ackerman, nor was the resolution
presented to the SRC at its next meeting.
        Rather, on September 23, 2010, Dr. Ackerman
convened a meeting with Dougherty, Dr. Nunery, and several
other operations employees. Dr. Ackerman allegedly rejected
the SDT proposal for lack of minority participation and
directed that IBS Communications, Inc. (“IBS”), a minority-
owned firm, be awarded the prime contract instead. IBS was
not a pre-qualified contractor and was therefore ineligible for




                               4
no-bid contracts. However, Dr. Ackerman submitted IBS’s
implementation plan to the SRC for review at its October 13
meeting, and the SRC ratified the plan at its voting meeting
on October 20.
        At the September 23 meeting, Dr. Ackerman also
transferred management responsibility for the camera project
to the School District’s Procurement Director, whose
department did not ordinarily handle this type of project.
Subsequently, Dougherty was not included in a camera
project personnel meeting called by Dr. Nunery in November
2010 to discuss a complaint made by IBS. Dr. Nunery
criticized the staff and blamed Dougherty for obstructing
IBS’s work. An upset Dougherty sent Dr. Nunery an email
rejecting his allegations and requesting to discuss the issue.
        On November 10, 2010, Dougherty met with reporters
from The Philadelphia Inquirer concerning Dr. Ackerman’s
alleged wrongdoing in connection with the IBS contract. On
November 28, The Philadelphia Inquirer published an article
headlined, “Ackerman Steered Work, Sources Say.” App.
208-11. It was the first of several articles accusing Dr.
Ackerman of steering the contract to IBS in violation of state
guidelines and School District policies and procedures.
Dougherty also submitted a report to the FBI Tips and Public
Leads website, contacted several state representatives, and
submitted a hotline report to the Office of Inspector General
for the U.S. Department of Education.
        The day after The Philadelphia Inquirer article was
published, Dougherty was called to a meeting with Dr.
Ackerman and Dr. Nunery. Dr. Ackerman vowed to get to
the bottom of who leaked the information and stated she
could fire Dougherty over this information getting to the
press. On December 13, Dr. Ackerman and her direct reports
decided a full-blown investigation was needed, and, in an




                              5
effort initiated by Dr. Ackerman, placed Dougherty and five
others on administrative leave pending the investigation.
When Estelle Matthews, the School District’s senior-most
human resources executive, suspended Dougherty, Dougherty
told Matthews that he was in fact the leak and had already
gone to federal law enforcement agencies.
        Several days later, Dr. Ackerman hired Michael
Schwartz of Pepper Hamilton LLP (“Pepper Hamilton”) to
conduct the investigation. There is a significant factual
dispute as to the nature of the investigation. Dougherty
contends that Dr. Ackerman specifically instructed Schwartz
to find the source of the leak. Schwartz maintains, however,
that the scope of the investigation was limited to discovering
“[a]ll of the facts surrounding the decision to award these
contracts . . . [and] whether anyone at the School District had
violated School District policies or Pennsylvania or federal
[laws].” App. 14 (first alternation in original). The relevant
confidentiality provision of the School District’s Code of
Ethics provides: “A School District employee shall not
disclose confidential information concerning property,
personnel matters, or affairs of the [School] District or its
employees, without proper authorization . . . . Nothing in this
provision shall be interpreted as prohibiting the practice of
‘whistle-blowing.’” App. 192.
        In March 2011, Pepper Hamilton issued its report,
concluding that there was no evidence of unlawful motive in
the award of the IBS contract. Pepper Hamilton did find,
however, that Dougherty violated the Code of Ethics by
emailing information about the SDT proposal to an unknown




                              6
email address1 before the September 23 meeting. The
investigation also revealed that Dougherty emailed large
volumes of confidential information related to the camera
project to his personal email address—which is not a
violation of the Code of Ethics per se—beginning on
November 10.
       Following the investigation, Dougherty was notified
that the School District was recommending his termination to
the SRC. It explained that Dougherty had breached (or, the
School District alleged, attempted to breach) the
confidentiality section of the Code of Ethics when he
forwarded emails to an unknown email address and to his
personal email address. It also emphasized that Dougherty’s
refusal to cooperate in the investigation—after he had been
suspended and retained a lawyer—prevented the School
District from reaching any other conclusion. On April 27,
2011, the SRC terminated Dougherty.
                              B.
       On February 24, 2012, Dougherty filed a complaint
against the School District of Philadelphia, Dr. Ackerman,
Dr. Nunery, Matthews, the SRC, and four individual SRC
members2 in the Eastern District of Pennsylvania. He
claimed that Appellants terminated him in retaliation for his
disclosure of Dr. Ackerman’s alleged misconduct to The
Philadelphia Inquirer and law enforcement agencies, in
violation of the First Amendment under 42 U.S.C. § 1983 and

      1
         Dougherty claims the email account is a personal
email address, which the District Court accepted for purposes
of summary judgment. The Pepper Hamilton investigation
never determined to whom the email account belonged.
       2
         The claims against the SRC and the SRC members
were dismissed.




                             7
Pennsylvania’s Whistleblower Law, 43 Pa. Stat. Ann. § 1421,
et seq.
        In August 2013, the School District, Dr. Nunery, and
Matthews filed a joint motion for summary judgment and
asserted the defense of qualified immunity as to Dougherty’s
First Amendment retaliation claim. Anthony Antognoli, on
behalf of the estate of Dr. Ackerman,3 filed a motion for
summary judgment one month later and asserted the same
defense. The District Court held that the summary judgment
record was sufficient to show a violation of a clearly
established constitutional right, and it denied both motions in
an order submitted September 18, 2013. Dr. Nunery,
Matthews, and Antognoli filed this interlocutory appeal
challenging the denial of summary judgment on qualified
immunity grounds. The District Court further elucidated its
order with a supplemental opinion.
        Viewing the facts in the light most favorable to
Dougherty, the District Court explained that Dougherty’s
allegations were sufficient to establish a First Amendment
retaliation claim. First, it found no evidence “suggesting
[Dougherty’s speech] fell within the scope of his duties to
recognize the alleged misconduct as such and report it,” App.
24, and, therefore, concluded that Dougherty spoke as a
citizen under Garcetti v. Ceballos, 547 U.S. 410 (2006).
Second, it found no evidence “compel[ling] a conclusion that
Dougherty and [Appellants] had such close working
relationships that his reports to the press would undermine
their ability to work together,” tipping the balancing test
established in Pickering v. Board of Education, 391 U.S. 563

      3
          Dr. Ackerman passed away in February 2013.
Anthony Antognoli, the representative of her estate, was
substituted as a defendant in August 2013.




                              8
(1968), in his favor. App. 27. Finally, the District Court
found that Appellants’ motivation for firing Dougherty was a
disputed issue of material fact,4 and concluded that Dougherty
made a sufficient showing of improper motivation to put the
issue before a jury.
        Turning to whether the right was clearly established,
the District Court found that a reasonable governmental
official would have been on notice that retaliating against
Dougherty’s speech was unlawful. Thus, it concluded that
Appellants were not entitled to qualified immunity. The
District Court stayed its proceedings pending this appeal.
                               II.
        The District Court properly exercised jurisdiction
under 28 U.S.C. § 1331, and this Court has jurisdiction under
28 U.S.C. § 1291 pursuant to the collateral order doctrine.
Under the collateral order doctrine, an interlocutory order is
immediately appealable as a “final decision” within the
meaning of § 1291 if it “[1] conclusively determine[s] the
disputed question, [2] resolve[s] an important issue
completely separate from the merits of the action, and [3] [is]
effectively unreviewable on appeal from a final judgment.”
Johnson v. Jones, 515 U.S. 304, 310 (1995) (internal
quotation marks omitted) (first, third, and fifth alternations in
original). It is well established that an order denying
summary judgment on qualified immunity grounds may
qualify as an appealable final decision under the collateral
order doctrine. See Mitchell v. Forsyth, 472 U.S. 511, 526-

       4
        As the District Court explained, a reasonable jury
could find that Appellants’ explanation for terminating
Dougherty was pretextual: the Code of Ethics did not
prohibit taking work home and, regardless, made an
exception for whistleblowing.




                               9
530 (1985). However, appellate jurisdiction exists only “to
the extent that [the order] turns on an issue of law.” Id. at
530.
        Accordingly, for each of Appellants’ claims, “we
possess jurisdiction to review whether the set of facts
identified by the district court is sufficient to establish a
violation of a clearly established constitutional right[;]”
however, “we lack jurisdiction to consider whether the district
court correctly identified the set of facts that the summary
judgment record is sufficient to prove.” Ziccardi v. City of
Phila., 288 F.3d 57, 61 (3d Cir. 2002); see also Monteiro v.
City of Elizabeth, 436 F.3d 397, 405 (3d Cir. 2006) (“[W]hen
qualified immunity depends on disputed issues of fact, those
issues must be determined by the jury.”).
        To the extent we have jurisdiction, this Court exercises
plenary review over an appeal from a denial of summary
judgment based on a lack of qualified immunity. Reilly v.
City of Atl. City, 532 F.3d 216, 223 (3d Cir. 2008). A court
may grant summary judgment only when the record “shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). In determining whether there is a genuine issue
of fact for trial, “[w]e must view the underlying facts and all
reasonable inferences therefrom in the light most favorable to
the party opposing the motion . . . .” McGreevy v. Stroup,
413 F.3d 359, 363 (3d Cir. 2005).
                               III.
        “Qualified immunity shields government officials from
civil damages liability unless the official violated a statutory
or constitutional right that was clearly established at the time
of the challenged conduct.” Reichle v. Howards, 132 S. Ct.
2088, 2093 (2012). The qualified immunity analysis is a two-
step process, which a court may address in either order




                              10
according to its discretion. Pearson v. Callahan, 555 U.S.
223, 236 (2009). Here, we first decide whether the facts,
taken in the light most favorable to Dougherty, establish that
the Appellants’ conduct “violated a constitutional right.”
Saucier v. Katz, 533 U.S. 194, 201 (2001). Second, we
determine whether that right was “clearly established” at the
time of the challenged conduct. Id.
                               A.
       Under the first prong of the qualified immunity
analysis, we must decide whether a constitutional violation—
here, First Amendment retaliation—was established based on
the facts identified by the District Court. “[A] State may not
discharge an employee on a basis that infringes that
employee’s constitutionally protected interest in freedom of
speech.” Rankin v. McPherson, 483 U.S. 378, 383 (1987).
To establish a First Amendment retaliation claim, a public
employee must show that (1) his speech is protected by the
First Amendment and (2) the speech was a substantial or
motivating factor in the alleged retaliatory action, which, if
both are proved, shifts the burden to the employer to prove
that (3) the same action would have been taken even if the
speech had not occurred. See Gorum v. Sessoms, 561 F.3d
179, 184 (3d Cir. 2009).
       We need not reach the second and third elements of
Dougherty’s First Amendment retaliation claim, which
present questions of fact and are not contested in this appeal.
The District Court concluded that Dougherty adduced
sufficient evidence to present these questions to a jury, and
we do not have jurisdiction to review that conclusion under
the collateral order doctrine. See Reilly, 532 F.3d at 232-33;
Monteiro, 436 F.3d at 405.
       Rather, central to the question presented here, we
focus on whether the set of facts identified by the District




                              11
Court establishes that Dougherty’s speech is entitled to
protection by the First Amendment. This is a question of law,
appropriate for appellate review. Connick v. Myers, 461 U.S.
138, 148 n.7 (1983).
         As the Supreme Court has reiterated time and time
again, “free and unhindered debate on matters of public
importance” is “the core value of the Free Speech Clause of
the First Amendment.”         Pickering, 391 U.S. at 573.
Accordingly, “public employees do not surrender all their
First Amendment rights by reason of their employment.”
Garcetti, 547 U.S. at 417. At the same time, the Supreme
Court also aptly recognizes the government’s countervailing
interest—as an employer—in maintaining control over their
employees’ words and actions for the proper performance of
the workplace. See id. at 418-19. Thus, “[s]o long as
employees are speaking as citizens about matters of public
concern, they must face only those speech restrictions that are
necessary for their employers to operate efficiently and
effectively.” Id. at 419.
         With this backdrop, we conduct a three-step inquiry to
determine whether a public employee’s speech is protected:
first, the employee must speak as a citizen, not as an
employee, under the test established in Garcetti and recently
reiterated by the Supreme Court in Lane v. Franks, __ U.S.
__, __, 134 S. Ct. 2369, 2378-80 (2014); second, the speech
must involve a matter of public concern, which is here




                              12
undisputed;5 and third, the government must lack an
“adequate justification” for treating the employee differently
than the general public based on its needs as an employer
under the Pickering balancing test. Gorum, 561 F.3d at 185
(internal quotation marks omitted). We address the Garcetti
and Pickering inquiries in turn.
                               1
                               i.
       Garcetti establishes that when public employees speak
“pursuant to their official duties,” that speech does not
receive First Amendment protection. 547 U.S. at 421. This is
because, when doing so, “employees are not speaking as
citizens for First Amendment purposes, and the Constitution
does not insulate their communications from employer
discipline.” Id. The rationale underlying this distinction
“promote[s] the individual and societal interests that are
served when employees speak as citizens on matters of public
concern,” while “respect[ing] the needs of government


       5
         Speech involves a matter of public concern when,
considering the “content, form, and context of a given
statement,” it can “be fairly considered as relating to any
matter of political, social, or other concern to the
community.” Connick, 461 U.S. at 146, 147-48. As we have
long recognized, “[d]isclosing corruption, fraud, and illegality
in a government agency is a matter of significant public
concern.” Feldman v. Phila. Hous. Auth., 43 F.3d 823, 829
(3d Cir. 1994). The District Court and the parties agree that
Dougherty’s report to The Philadelphia Inquirer exposing the
School District’s alleged impropriety in the award of the IBS
contract implicates a matter of public concern. We also agree
and need not belabor the point here.




                              13
employers attempting to perform their important public
functions.” Id. at 420.
        In Garcetti, the Supreme Court held that a prosecutor’s
internal memorandum advising his supervisors of the
disposition of a pending case was speech made pursuant to
his official duties. Id. at 420-21. It reasoned that writing the
memo was part of the prosecutor’s “daily professional
activities” as a government employee, distinguishable from
“the kind of activity engaged in by citizens who do not work
for the government.” Id. at 422, 423. Finding that the
prosecutor did not speak as a citizen, therefore, “simply
reflect[ed] the exercise of employer control over what the
employer itself has commissioned or created.” Id. at 422.
        The Garcetti Court explicitly declined to advance a
framework for defining when an employee speaks pursuant to
his official duties, explaining that “[t]he proper inquiry is a
practical one.” Id. at 424. This reflects “the enormous
variety of fact situations” in which a public employee claims
First Amendment protection. Id. at 418 (quoting Pickering,
391 U.S. at 569).
        This Court has given contours to Garcetti’s practical
inquiry for defining the scope of an employee’s duties. We
declined to extend First Amendment protection to speech
where public employees were required to take the speech “up
the chain of command,” Foraker v. Chaffinch, 501 F.3d 231,
241-43 (3d Cir. 2007) (holding that police officers’
statements concerning hazardous conditions at a firing range
were made within their official duties since they were
obligated to report that type of information up the chain of
command), abrogated on other grounds by Borough of
Duryea v. Guarnieri, 131 S. Ct. 2488 (2011), and where an
employee’s technically-off-duty speech related to “special
knowledge” or “experience” acquired through his de facto job




                              14
duties, Gorum, 561 F.3d at 185-86 (internal quotation marks
omitted) (holding that a professor’s speech at a student’s
disciplinary hearing was made within his official duties since
the professor had special knowledge and experience with the
university’s disciplinary code as a de facto advisor to students
with disciplinary issues). “[W]hether a particular incident of
speech is made within a particular plaintiff’s job duties is a
mixed question of fact and law.” Foraker, 501 F.3d at 240.
        Applying Garcetti’s test to the facts the District Court
identified in the light most favorable to Dougherty, we agree
that Dougherty did not speak “pursuant to his official duties”
when he disclosed details of Dr. Ackerman’s alleged
misconduct in awarding the prime contract to IBS. The
District Court found no evidence that Dougherty’s
communication with The Philadelphia Inquirer fell within the
scope of his routine job responsibilities at the School District.
Unlike the employees in Garcetti, Foraker, and Gorum,
“nothing about Dougherty’s position compelled or called for
him to provide or report this information,” whether to the
School District, the press, or any other source. App. 24. To
the contrary, the School District appears to discourage such
speech through its Code of Ethics’ confidentiality provision,
which is being used to justify Dougherty’s termination in the
instant case.      Dougherty’s report to The Philadelphia
Inquirer, therefore, was made as a citizen for First
Amendment purposes and should not be foreclosed from
constitutional protection.
        Faced with the District Court’s application of Garcetti,
and precluded from challenging the factual sufficiency of the
summary judgment record, see Ziccardi, 288 F.3d at 61, 63,
Appellants instead allege that the District Court failed to use
the proper legal standard. They replace Garcetti’s “pursuant
to official duties” test with one that precludes First




                               15
Amendment protection for speech that “owes its existence to
a public employee’s professional responsibilities.” See
Appellants’ Br. at 15 (quoting Garcetti, 547 U.S. at 421-22).
After plucking Garcetti’s language to canonize a new
standard, Appellants rely on Gorum to argue that, because the
content of Dougherty’s speech was gained from “special
knowledge” and “experience” with the camera project
entrusted to Dougherty, his speech “owes its existence to” his
professional duties.
        These arguments ask us to read Garcetti far too
broadly. This Court has never applied the “owes its existence
to” test that Appellants wish to advance, and for good reason:
this nearly all-inclusive standard would eviscerate citizen
speech by public employees simply because they learned the
information in the course of their employment, which is at
odds with the delicate balancing and policy rationales
underlying Garcetti.
        To this end, it bears emphasis that whether an
employee’s speech “concern[s] the subject matter of [his]
employment” is “nondispositive” under Garcetti. 547 U.S. at
421. This is because the First Amendment necessarily
“protects some expressions related to the speaker’s job.” Id.
In fact, as the Supreme Court recently reiterated, speech by
public employees “holds special value precisely because
those employees gain knowledge of matters of public concern
through their employment.” Lane, 134 S. Ct. at 2379
(emphasis added); see also City of San Diego v. Roe, 543 U.S.
77, 80 (2004) (per curiam) (observing, in the public concern
context, that public employees are “uniquely qualified to
comment” on “matters concerning government policies that
are of interest to the public at large”); Pickering, 391 U.S. at
572 (“Teachers are, as a class, the members of a community
most likely to have informed and definite opinions as to how




                              16
funds allotted to the operations of the schools should be spent.
Accordingly, it is essential that they be able to speak out
freely on such questions without fear of retaliatory
dismissal.”).
       Moreover, Appellants misread Gorum’s holding. We
reemphasized in Gorum that Garcetti’s “pursuant to official
duties” test requires a practical inquiry. 561 F.3d at 185; see
also Foraker, 501 F.3d at 240 (describing the nature of the
practical inquiry as “fact-intensive”). We concluded that,
although advising at disciplinary hearings was not listed in
the professor’s formal job description, his extensive
knowledge and experience with disciplinary actions as a de
facto disciplinary advisor rendered that speech within his job
duties nonetheless. Gorum, 561 F.3d at 186; cf. Garcetti, 547
U.S. at 425 (“[L]isting of a given task in an employee’s
written job description is neither necessary nor sufficient to
demonstrate that conducting the task is within the scope of
the employee’s professional duties for First Amendment
purposes.”). Accordingly, Appellants’ attempt to preclude
First Amendment protection from Dougherty’s report—a duty
absent from both his de facto and de jure responsibilities—is
inapt.
                                ii.
       In addition, taking this opportunity to respond to the
parties’ differing interpretations of the Supreme Court’s
recent decision in Lane, we conclude that Lane reinforces
Garcetti’s holding that a public employee may speak as a
citizen even if his speech involves the subject matter of his
employment.
       In Lane, the Supreme Court held that truthful sworn
testimony, compelled by subpoena and made outside the
scope of the employee’s “ordinary job responsibilities,” is
protected under the First Amendment. 134 S. Ct. at 2378.




                              17
Edward Lane, a program director at a community college,
was terminated after he was compelled to testify about a
former employee’s misuse of state funds that he discovered in
the course of a financial audit. Id. at 2375-76. The Eleventh
Circuit held that Lane acted pursuant to his official duties
when he investigated and reported the fraud, and, therefore,
concluded that his testimony “owe[d] its existence to” his
official responsibilities, foreclosing First Amendment
protection. Id. at 2376-77 (internal quotation marks omitted).
        The Supreme Court unanimously reversed this
conclusion.6 It reasoned, like we do, that the Eleventh Circuit
“read Garcetti far too broadly” by ignoring Garcetti’s explicit
qualification “that its holding did not turn on the fact that the
memo at issue ‘concerned the subject matter of [the
prosecutor’s] employment.’” Id. at 2379 (alternation in
original) (quoting Garcetti, 547 U.S. at 421). After analyzing
Garcetti, the Court emphasized: “[T]he mere fact that a
citizen’s speech concerns information acquired by virtue of
his public employment does not transform that speech into
employee—rather than citizen—speech.” Id. Rather, “[t]he
critical question under Garcetti is whether the speech at issue
is itself ordinarily within the scope of an employee’s duties,
not whether it merely concerns those duties.” Id. Thus, Lane
rejects the very contention Appellants advance.
        While Lane focused on speech in the context of
compelled testimony, see id. at 2378-79, Appellants’
argument that its holding is limited to that context is
misguided. Cf. Mpoy v. Rhee, 758 F.3d 285, 294-95 (D.C.
Cir. 2014) (applying Lane to a teacher’s critical emails

       6
         On the second prong of the qualified immunity
analysis, the Lane Court affirmed the Eleventh Circuit’s
holding that the law was not clearly established in that circuit.




                               18
concerning classroom conditions). The Supreme Court’s
focus on sworn testimony was in response to the “short shrift”
the Eleventh Circuit gave to that speech, which presented a
circuit split when compared to this Court’s holding in Reilly
v. City of Atlantic City, 532 F.3d at 231. Lane, 134 S. Ct. at
2377, 2378. Even after recognizing that “sworn testimony in
this case is far removed from the speech at issue in Garcetti,”
the Court located its rule of decision in Garcetti and applied
the “critical question” under Garcetti to the facts in Lane. Id.
at 2379. If anything, Lane may broaden Garcetti’s holding
by including “ordinary” as a modifier to the scope of an
employee’s job duties. See Mpoy, 758 F.3d at 294-95 (“[T]he
use of the adjective ‘ordinary’—which the court repeated nine
times—could signal a narrowing of the realm of employee
speech left unprotected by Garcetti.”). However, that
question is not before us today.
        Under Lane, our determination stands that Dougherty’s
report to The Philadelphia Inquirer was not made pursuant to
his official job duties. Dougherty’s claim is not foreclosed
merely because the subject matter of the speech concerns or
relates to those duties.
                               2.
        Even though we find that Dougherty spoke as a citizen
on a matter of public concern, his speech is protected only if
the Pickering balancing test tilts in his favor. Under
Pickering, we must “balance . . . the interests of the
[employee], as a citizen, in commenting upon matters of
public concern and the interest of the State, as an employer, in
promoting the efficiency of the public services it performs
through its employees.” 391 U.S. at 568. The more tightly
the First Amendment embraces the employee’s speech, the
more vigorous a showing of disruption must be made by the
employer. McGreevy, 413 F.3d at 365.




                              19
        On the employee’s side of the scale, we must consider
the interests of both Dougherty and the public in the speech at
issue. See O’Donnell v. Yanchulis, 875 F.2d 1059, 1061 (3d
Cir. 1989). It is well established that “[s]peech involving
government impropriety occupies the highest rung of First
Amendment protection.” Swineford v. Snyder Cnty., 15 F.3d
1258, 1274 (3d Cir. 1994). Moreover, we have often
emphasized that “[t]he public has a significant interest in
encouraging legitimate whistleblowing so that it may receive
and evaluate information concerning the alleged abuses of . . .
public officials.” O’Donnell, 875 F.2d at 1062; see also
Baldassare v. New Jersey, 250 F.3d 188, 198 (3d Cir. 2001)
(“[T]he public’s interest in exposing potential wrongdoing by
public employees is especially powerful.”).
        In the instant case, Dougherty’s report to The
Philadelphia Inquirer exposing Dr. Ackerman’s alleged
misconduct is the archetype of speech deserving the highest
rung of First Amendment protection. Against the public’s
significant interest in Dougherty’s act of whistleblowing,
therefore, Appellants “bear a truly heavy burden.”
McGreevy, 413 F.3d at 365.
        Weighed on the other side is the government’s
legitimate and countervailing interest, as an employer, in
“promoting workplace efficiency and avoiding workplace
disruption.” Id. at 364. While the test for disruption varies
depending upon the nature of the speech, the factors a court
typically considers include whether the speech “impairs
discipline by superiors or harmony among co-workers, has a
detrimental impact on close working relationships for which
personal loyalty and confidence are necessary, or impedes the
performance of the speaker’s duties or interferes with the
regular operation of the enterprise.” Rankin, 483 U.S. at 388.




                              20
        In the paradigmatic case finding speech disruptive to a
close working relationship, Sprague v. Fitzpatrick, this Court
held that a First Assistant District Attorney’s publicized
comments disputing the veracity of the District Attorney’s
statements “completely undermined” their close working
relationship. 546 F.2d 560, 562, 565 (3d Cir. 1976). Because
the First Assistant District Attorney functioned as an “alter
ego” to the District Attorney as his direct administrative and
policy-making subordinate, we concluded that his
“irreparable breach of confidence” completely precluded a
functional working relationship. Id. at 565. On the other
hand, we distinguished a case where the director of a discrete
division within the Philadelphia Police Department, who
enjoyed neither policymaking responsibilities nor the degree
of authority comparable to the employee in Sprague, was
terminated by the Police Commissioner for his speech
criticizing the department in The Philadelphia Inquirer.
Watters v. City of Phila., 55 F.3d 886, 897-98 (3d Cir. 1995).
        Here, the District Court found that, while Dougherty
was relatively high up in the chain of command as Deputy
Chief Business Officer for Operations and Acting Chief of
Operations, Dougherty’s relationship with Dr. Ackerman and
Dr. Nunery was neither close, personal, nor confidential, and
that Dougherty never served as an “alter ego” for either. App.
27-28. Despite the breadth of his operations responsibilities,
the District Court also found that Dougherty was not a
policymaker, but was one of many administrators who merely
implemented Dr. Ackerman’s policies. App. 28. It found
disputed, however, “how much of the disruption [to the
School District] was the result of the press leaks” or the result
of Appellants’ subsequent actions—hiring Pepper Hamilton,
suspending six administrators, and ultimately terminating
Dougherty—to find the source of the leak. App. 28. Viewing




                               21
the evidence in the light most favorable to Dougherty, the
District Court concluded that any disruption to the School
District was outweighed by the substantial public interest in
exposing government misconduct, tipping the Pickering
balancing test in Dougherty’s favor.
        Considering the facts in the same light, we must agree.
As a preliminary matter, none of the factors this Court uses as
a proxy for disruption are present here. First, based on the
District Court’s reading of the record, the evidence does not
compel the conclusion that Dougherty’s relationship with Dr.
Ackerman or Dr. Nunery is “the kind of close working
relationship[] for which it can persuasively be claimed that
personal loyalty and confidence are necessary to [its] proper
functioning.” Pickering, 391 U.S. at 570. Dougherty alleges
that he never spoke directly to Dr. Ackerman before the
camera project, App. 26, and, even if we assume that
Dougherty accepted such a relationship when he was
appointed to lead the project, he did not occupy that position
at the time the speech was made. Cf. Baldassare, 250 F.3d at
199 (finding that the employee’s demotion before he spoke
“belie[d] a comparison to the undoing of a ‘close working
relationship’ in Sprague”). Dougherty was not even called to
Dr. Nunery’s meeting to discuss the camera project a few
weeks before the disclosure. As we stressed in Watters,
“merely saying that the relationship will be undermined does
not make it so.” 55 F.3d at 897-98.
        Nor was Dougherty’s speech likely to impair discipline
by superiors or harmony among co-workers, impede the
performance of his daily duties, or interfere with the regular




                              22
operation of the School District.7 We emphasize that we may
not consider Appellants’ claims to the extent they challenge
the factual dispute concerning the cause of the disruption to
the School District—the speech or the retaliation. See
Ziccardi, 288 F.3d at 61. We agree with the District Court,
simply, that a reasonable jury could conclude that
Dougherty’s speech would have made only a minimal
disruption had the School District not subsequently engaged
Pepper Hamilton, suspended six administrators, and fired
Dougherty. It is against this Court’s precedent to find against
an employee where the disruption “was primarily the result,
not of the plaintiff’s exercise of speech, but of his superiors’
attempts to suppress it.” Czurlanis v. Albanese, 721 F.2d 98,
107 (3d Cir. 1983).
       Finally, while the parties do not dispute that there was
some actual disruption to the School District, we also keep in
mind that “it would be absurd to hold that the First
Amendment generally authorizes corrupt officials to punish
subordinates who blow the whistle simply because the speech
somewhat disrupted the office.” Id. (internal quotation marks
omitted). Some disruption is almost certainly inevitable; the
point is that Pickering is truly a balancing test. See id.
       For summary judgment purposes, we agree with the
District Court that Dougherty’s speech is entitled to First
Amendment protection and, accordingly, that Dougherty has
sufficiently established the existence of a constitutional
violation.



       7
        See Watters, 55 F.3d at 896 (holding that it is no
longer essential to show actual disruption if the government
shows disruption is likely).




                              23
                               B.
        Having found a violation of Dougherty’s First
Amendment rights, the second prong of the qualified
immunity analysis requires us to determine whether that right
was “clearly established.” “The relevant, dispositive inquiry
in determining whether a right is clearly established is
whether it would be clear to a reasonable officer that his
conduct was unlawful in the situation he confronted.”
Saucier, 533 U.S. at 202. To be clearly established, the very
action in question need not have previously been held
unlawful. Anderson v. Creighton, 483 U.S. 635, 640 (1987).
Rather, the “contours of the right” must be sufficiently clear
such that the unlawfulness of the action is apparent in light of
pre-existing law. Id. Whether a right is clearly established is
a question of law, appropriate for our review under the
collateral order doctrine. Mitchell, 472 U.S. at 528.
        Viewing the facts the District Court identified in the
light most favorable to Dougherty, we find that the illegality
of the Appellants’ actions was sufficiently clear in the
situation they confronted. Since at least 1967, “it has been
settled that a State cannot condition public employment on a
basis that infringes the employee’s constitutionally protected
interest in freedom of expression.” Connick, 461 U.S. at 142;
see also Rankin, 483 U.S. at 383 (finding the same principle
“clearly established”). In the case at bar, Dougherty’s
particular type of speech—made as a concerned citizen,
purporting to expose the malfeasance of a government official
with whom he has no close working relationship—is exactly
the type of speech deserving protection under the Pickering
and Garcetti rules of decision and our subsequent case law.
See, e.g., Pickering, 391 U.S. at 566 (protecting speech by
teacher to local newspaper criticizing the school board and
the superintendent’s allocation of school funds); O’Donnell,




                              24
875 F.2d at 1060, 1061-63 (protecting speech by chief of
police to local television station that accused township
supervisors of various corrupt practices, legal improprieties,
and abuses of their positions); Watters, 55 F.3d at 897-98
(protecting speech by program manager to local newspaper
criticizing departmental program the employee oversaw
where dispute existed over cause of disruption); Baldassare,
250 F.3d at 199-200 (protecting investigation into alleged
wrongdoing of law enforcement officers where there was no
“alter ego” relationship). Thus, Appellants had fair notice
that their retaliation against Dougherty’s constitutionally
protected speech would not be shielded by qualified
immunity.
        Appellants contend that their actions were “so close to
the constitutional line that it was eminently reasonable for
them to conclude they had failed to cross it,” since the case
law puts equally heavy emphasis on the employer’s right to
avoid disruption. Appellants’ Br. at 27, 29. We find this
contention unpersuasive. While it is true that both Garcetti
and Pickering are fact-dependent inquiries, giving some
leeway for termination based on disruptive speech if made
pursuant to an employee’s job duties, we cannot conduct our
analysis with Appellants’ desired version of the facts. We
must review the District Court’s analysis based on the facts it
identified. See Ziccardi, 288 F.3d at 61. Given the citizen-
like nature of Dougherty’s disclosure to The Philadelphia
Inquirer, the lack of close working relationships with either
Dr. Ackerman or Dr. Nunery, and the disputed issue of fact
with regard to the cause of the disruption, it is sufficiently
clear that Dougherty’s speech was protected under the First
Amendment. “When the balance of cognizable interests
weighs so heavily in an employee’s favor, our cases make
plain that the law is clearly established.” McGreevy, 413 F.3d
25
at 367. We conclude, therefore, that Appellants are not
entitled to qualified immunity.
                              IV.
        For the foregoing reasons, we will affirm the District
Court’s order denying Appellants’ motions for summary
judgment on qualified immunity grounds.




                             26